                                Case 20-15457        Doc 8    Filed 05/26/20      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                     In re:    Case No.: 20−15457 − MMH         Chapter: 7

Dawn Gould
Debtor


                                              DEFICIENCY NOTICE
DOCUMENT:                  1 − Chapter 7 Voluntary Petition Individual Filed by Dawn Gould . Section 521(i)(1) Incomplete
                           Filing date: 7/6/2020. (Ramzziddin, Dominique)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 6/9/20.

CURE:                      PLEASE SUBMIT AN AMENDED VOLUNTARY PETITION(ALL PAGES) TO INCLUDE
                           THE CONTACT NUMBER ON PAGE 8.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 5/26/20
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Dominique Ramzziddin
                                                                301−344−3594

cc:    Debtor
       Attorney for Debtor − PRO SE

defntc (rev. 12/12/2016)
